Citation Nr: 0302685	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 2, 1996, 
for the grant of entitlement to service connection for 
Meniere's disease with right ear hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	No representative of record


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
Meniere's disease with right ear hearing loss and tinnitus, 
for which a 30 percent evaluation was assigned, effective 
from February 2, 1996.

In April 2001, the veteran indicated that he was satisfied 
with the 30 percent evaluation, but believed that the proper 
effective date was June 1945, when he initially became ill.  
In a March 2002 rating action/Statement of the Case, an 
effective date prior to February 2, 1996 for the grant of 
entitlement to service connection for Meniere's disease was 
denied.  The veteran appealed that determination.  


FINDINGS OF FACT

1.  Entitlement to service connection for Meniere's disease 
was denied by the RO in an August 1982 decision.  The veteran 
was notified of the decision in August 1982 and did not 
appeal it.  

2.  In February 1986, the veteran filed an application to 
reopen the claim.  In March 1986 correspondence, the RO 
advised the veteran that absent the submission of new and 
material evidence no further action could be taken on the 
claim.  The RO provided the veteran with his appellate 
rights.  No evidence whatsoever was submitted in pursuit of 
the claim, including a notice of disagreement, and the 
veteran's attempt to reopen was unsuccessful.

3.  On February 2, 1996, the veteran filed a petition to 
reopen the claim for service connection for Meniere's disease 
and right ear hearing loss.  Service connection was 
ultimately granted by the RO in a January 2001 rating action, 
at which time an effective date of February 2, 1996, was 
assigned.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of service 
connection for Meniere's disease with right ear hearing loss 
and tinnitus, prior to February 2, 1996.


CONCLUSION OF LAW

The legal criteria for an effective date prior to February 2, 
1996, for the grant of service connection for Meniere's 
disease with right ear hearing loss and tinnitus, have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the reasons and bases for the 
RO's determination that the appropriate effective date should 
was February 2, 1996, in the January 2001 rating decision and 
the March 2002 statement of the case.  He was specifically 
told in the March 2002 statement of the case that his prior 
claim for service connection for Meniere's disease was final, 
as was the March 1986 determination, wherein the RO told him 
that he had to submit new and material evidence to reopen his 
claim for service connection for Meniere's disease.  The RO 
also included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date for the grant 
of service connection for Meniere's disease.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

While VA did not send a letter to the veteran to inform him 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf regarding the claim for entitlement to an earlier 
effective date, the Board finds that such was not necessary 
in this case.  The RO has granted an effective date for the 
grant of service connection for Meniere's disease with right 
ear hearing loss and tinnitus based upon the date the veteran 
filed his claim to reopen.  The February 2, 1996, date is the 
earliest effective date possible that the veteran could 
obtain based upon the law and regulations without there being 
clear and unmistakable error in the August 1982 rating 
decision.  Thus, there was no need for VA to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence that it would obtain 
on his behalf because the veteran was not receiving treatment 
at a VA facility for Meniere's disease, see 38 C.F.R. 
§ 3.157(b) (2002), and even if he received treatment at a 
private facility prior to February 2, 1996, the earliest 
effective date for a claim to reopen is the date of claim.  A 
private medical record dated prior to February 1996 would not 
assist in obtaining an earlier effective date.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from the National 
Personnel Records Center (NPRC).  The RO also obtained the 
veteran's private medical records.  The veteran has not 
alleged that there exists any records that VA has not 
obtained.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than February 2, 1996, is warranted for the 
grant of service connection for Meniere's disease with right 
ear hearing loss and tinnitus.  An examination conducted in 
2002 would not assist in the grant of an effective date more 
than six years ago.  Thus, the Board finds that VA was not 
under an obligation to have the veteran examined for the 
purposes of this claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.



II.  Factual Background

The veteran filed his original claim for Meniere's disease 
with associated loss of hearing in the right ear in July 
1982.  In an October 1982 rating decision, the RO denied the 
claim.  The evidence of record at that time consisted of 
primarily of service medical records, which reflected that 
the veteran was treated for malaria in service.  The RO noted 
that there was no evidence in the service medical records to 
show that the veteran had Meniere's disease with defective 
right ear hearing in service, or that the condition was 
secondary to medication taken for service connected malaria.  
The veteran did not appeal the decision within one year of 
the August 1982 notification.  That decision is final.  See 
38 C.F.R. § 20.1103 (2002).

In February 1986, the veteran filed to reopen the claim of 
entitlement to service connection for Meniere's disease with 
right ear hearing loss.  In correspondence from the RO dated 
in March 1986, the veteran was advised that absent the 
submission of new and material evidence, no further action 
could be taken on the claim.  He was advised of the type of 
evidence which would be sufficient to reopen the claim and of 
his appellate rights.  However, no evidence was received 
pursuant to the RO's correspondence.  The March 1986 
determination is final.  See id.

On February 2, 1996, the veteran again filed to reopen his 
claim.  In March 1996, a private medical statement was 
received in which a doctor stated that there was a direct 
correlation between the veteran's hearing loss and his 
persistent malaria attacks which required treatment with 
Quinine.  In April 1996, a VA medical opinion was received 
for the record to the effect that there was no substantive 
evidence that malaria and/or Quinine caused the veteran's 
Meniere's disease or hearing loss.  

A VA examination was conducted in April 1996, at which time 
it was noted that Meniere's disease was first diagnosed in 
1958 and an opinion was provided to the effect that this 
condition was not related to Quinine.  In an April 1996 
rating action, the claim was denied.  

A private medical opinion dated in June 1996 etiologically 
linked the veteran's hearing loss and his malaria/Quinine 
treatment.  The veteran presented hearing testimony regarding 
his service connection claim at the RO in September 1996 and 
before a member of the Board in September 1997.

In a January 1998 Board decision, the veteran's claim was 
reopened and denied on the merits.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC), resulting in a joint motion for remand.  The 
Board's January 1998 decision was vacated in a June 1999 CAVC 
order.  In February 2000, the Board remanded the case to 
obtain additional evidence.  Additional medical evidence was 
submitted for the record thereafter.

In a January 2001 rating decision, the RO granted entitlement 
to service connection for Meniere's disease with right ear 
hearing loss and tinnitus, for which a 30 percent evaluation 
was assigned effective from February 1996.  

In a statement dated in April 2001, the veteran indicated 
that he was satisfied with the 30 percent evaluation, but 
disputed the effective date.  He indicated that he first 
became ill in 1945, not 1996 and noted that his original 
claim had been filed in 1982.

In a March 2002 rating action/Statement of the Case, an 
effective date prior to February 2, 1996, for the grant of 
entitlement to service connection for Meniere's disease was 
denied.

III.  Pertinent Law and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.157(b)(1) (2002), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability was not compensable in degree, receipt 
of outpatient or hospital examination, or admission to a VA 
or uniformed services hospital will be accepted as receipt of 
a claim based on the date of the outpatient treatment, 
hospital examination, or admission to a VA or uniformed 
services hospital. The provisions of this paragraph apply 
only when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran argues that an effective date of at least 1982, 
the date of his original claim, should be assigned, if not 
earlier.  After having carefully reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date 
earlier than February 2, 1996, for the grant of service 
connection for Meniere's disease.  

There is no question that the veteran filed his original 
claim for Meniere's disease in July 1982.  He does not 
maintain, nor does the record reflect that any earlier claim, 
either formal or informal, was filed.  Accordingly, inasmuch 
as the veteran did not file a service connection for 
Meniere's disease within the year following his discharge 
from service, there is no basis for the assignment of an 
effective date at any time prior to July 1982, under the 
applicable VA regulations.  See 38 C.F.R. § 3.400(b)(2).  

The veteran's original claim was denied in August 1982, it 
was not appealed, and it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  In order to reopen a claim which has 
been denied in a final decision, new and material evidence 
must be submitted.  38 C.F.R. § 3.156 (2002).  Following, the 
RO's August 1982 denial of the claim, the veteran made an 
attempt to reopen the claim in February 1986.  In March 1986 
correspondence, the RO advised the veteran that absent the 
submission, of new and material evidence no further action 
could be taken on the claim.  No evidence whatsoever was 
submitted in pursuit of the claim and the veteran's attempt 
to reopen was unsuccessful.  No further claim of entitlement 
to service connection for Meniere's disease with right ear 
hearing loss, either formal or informal, was filed until 
February 2, 1996.  Ultimately it was determined both that new 
and material evidence had been submitted to reopen the claim 
and that a grant of service connection was warranted, 
effective from February 2, 1996 the date of the successfully 
reopened claim.

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2002).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (2002) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's original claim 
in 1982 or his attempt to reopen in 1986, as is contended.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Following the August 1982 rating decision initially denying 
the claim and the March 1986 determination that no new and 
material evidence had been submitted to reopen the claim, the 
veteran filed a petition to reopen the claim for service 
connection for Meniere's disease on February 2, 1996.  In 
January 2001, the RO subsequently granted service connection 
for Meniere's disease, right ear hearing loss and tinnitus 
and assigned an effective date of February 2, 1996.  The 
Board concludes that this is the correct date.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) (effective 
date of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)).

The Board has also reviewed the record to determine whether 
an informal or formal claim was filed after February 1986 and 
prior to February 2, 1996.  VA is required to identify and 
act on informal claims for benefits.  38 C.F.R. § 3.155(a) 
(2002).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  Under 38 C.F.R. § 3.155, an informal claim consists 
of any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
the claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

A review of the claims folder reflects that there was no 
formal claim or informal claim meeting the requirements of 38 
C.F.R. §§ 3.155 and 3.157 filed following the February 1986 
application to reopen and prior to the February 2, 1996 
successful application to reopen this claim.  In fact, the 
Board notes that there was no evidence received or submitted 
during that period pertaining to Meniere's disease, hearing 
loss or tinnitus. 

As is clear from the applicable regulations, primarily, it is 
the date of the claim, not the date of the onset of illness, 
which is the decisive factor in the determination of the 
effective date.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions are applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition (or, in this case, to seek reopening of 
the claim).  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Here, the 
veteran's petition to reopen the claim for service connection 
was granted based upon his February 2, 1996, application.  
The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.

The CAVC has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than February 2, 
1996, for the grant of service connection for Meniere's 
disease with right ear hearing loss and tinnitus, is denied.



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

